Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 1 of 15




              EXHIBIT F
                         Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 2 of 15




                                                   Apple Infringement Chart

                              Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods
A system comprising:                   Apple AirPods are configured to connect to a mobile, digital audio player that stores digital
a mobile, digital audio player that    audio content.
stores digital audio content;




                                      https://www.apple.com/airpods-2nd-generation/




                                                               -1-
                        Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 3 of 15




                           Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods
and                                 Apple AirPods are a headphone assembly, separate from and in wireless communication with
a headphone assembly, separate      the mobile digital audio player.
from and in wireless
communication with the mobile
digital audio player,




                                    https://www.apple.com/airpods-2nd-generation/




                                                            -2-
                        Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 4 of 15




                             Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods
wherein the headphone assembly        Apple AirPods include first and second earphones, wherein each of the first and second
comprises:                            earphones comprises an acoustic transducer.
first and second earphones, wherein
each of the first and second
earphones comprises an acoustic
transducer;




                                    https://www.apple.com/airpods-2nd-generation/




                                                            -3-
Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 5 of 15




  Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods




          https://www.ifixit.com/Teardown/AirPods+Teardown/75578




                                   -4-
                          Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 6 of 15




                              Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods
an antenna for receiving wireless      Apple AirPods include an antenna for receiving wireless signals from the mobile, digital audio
signals from the mobile, digital       player via one or more ad hoc wireless communication links.
audio player via one or more ad hoc
wireless communication links;




                                      https://www.apple.com/airpods-2nd-generation/




                                                                -5-
Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 7 of 15




  Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods




          https://www.ifixit.com/Teardown/AirPods+Teardown/75578




                                   -6-
                         Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 8 of 15




                              Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods
a wireless communication circuit       Apple AirPods include a wireless communication circuit connected to the at least one antenna,
connected to the at least one          wherein the at least one wireless communication circuit is for receiving and transmitting
antenna, wherein the at least one      wireless signals to and from the headphone assembly.
wireless communication circuit is
for receiving and transmitting
wireless signals to and from the
headphone assembly;




                                      https://www.apple.com/airpods-2nd-generation/




                                      https://www.apple.com/airpods-2nd-generation/




                                                               -7-
Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 9 of 15




  Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods




          https://www.ifixit.com/Teardown/AirPods+Teardown/75578




                                   -8-
                        Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 10 of 15




                            Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods
a processor;                         Apple AirPods include a processor.




                                      https://www.ifixit.com/Teardown/AirPods+Teardown/75578

a rechargeable battery for powering   Apple AirPods include a rechargeable battery for powering the headphone assembly.
the headphone assembly; and




                                      https://www.apple.com/airpods-2nd-generation/specs/



                                                              -9-
                       Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 11 of 15




                            Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods
a microphone for picking up          Apple AirPods include a microphone for picking up utterances by a user of the headphone
utterances by a user of the          assembly.
headphone assembly; and




                                    https://www.apple.com/airpods-2nd-generation/specs/




                                    https://www.apple.com/airpods-2nd-generation/




                                                           - 10 -
                        Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 12 of 15




                              Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods
a remote, network-connected server Apple AirPods are configured to utilize a remote, network-connected server that is in
that is in wireless communication      wireless communication with the mobile, digital audio player.
with the mobile, digital audio
player;




                                     https://www.apple.com/airpods-2nd-generation/




                                                             - 11 -
                         Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 13 of 15




                               Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods
wherein the mobile, digital audio       Apple AirPods are configured to connect to a mobile, digital audio player is for transmitting
player is for transmitting digital      digital audio content to the headphone assembly via the one or more ad hoc wireless
audio content to the headphone          communication links, such that the digital audio content received by the headphone assembly
assembly via the one or more ad         from the mobile, digital audio player is playable by the first and second earphones.
hoc wireless communication links,
such that the digital audio content
received by the headphone
assembly from the mobile, digital
audio player is playable by the first
and second earphones;




                                      https://www.apple.com/airpods-2nd-generation/




                                      https://www.apple.com/airpods-2nd-generation/




                                                               - 12 -
Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 14 of 15




   Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods




           https://www.apple.com/airpods-2nd-generation/




                                   - 13 -
                        Case 6:20-cv-00665-ADA Document 1-7 Filed 07/22/20 Page 15 of 15




                               Infringement of Claim 1 of U.S. Patent No. 10,206,025 by Apple AirPods
and                                     Apple AirPods include a processor for, upon activation of a user-control of the headphone
wherein the processor is for, upon      assembly, initiating transmission of a request to the remote, network-connected server.
activation of a user-control of the
headphone assembly, initiating
transmission of a request to the
remote, network-connected server.




                                     https://www.apple.com/airpods-2nd-generation/specs/




                                     https://www.apple.com/airpods-2nd-generation/




                                                             - 14 -
